*338DISSENTING OPINION
Tilson, Judge:
I am unable to join my Associates at this time in their attempt to grant the motion to amend this protest. At the time this amendment was filed this court was clothed with complete and exclusive jurisdiction of this case, and possessed the power and authority to grant the motion to amend. It is well settled, however, that a court can legally act affirmatively only in a case when it is vested with jurisdiction of the case. As was stated in the case of The New Orleans & Bayou Sara Mail Co. v. Anthony Fernandez, 12 Wall. 130, 20 L. Ed. 249:
Where the circuit court is without jurisdiction, it is in general irregular to make any order in the cause except to dismiss the suit; but that rules does not apply to the action of the court in setting aside such orders as had been improperly made before the want of jurisdiction was discovered. Prior to that the court, on motion of the complainants, had granted an injunction and issued a writ of sequestration, on which latter writ the marshal had taken possession of the steamer and held it subject to the order of the court. Evidently those writs were improvidently issued, and the court having come to that conclusion set them aside and ordered the steamer restored to the custody in which it was when the writ of sequestration was served.
Decree affirmed.
Referring to cases involving compensating or processing taxes, section 905 of title VII of the Revenue Act of 1936, provides in part as follows:
The United States Customs Court shall not have jurisdiction of any such cases.
It is my view that after the passage of the said revenue act in 1936, divesting this court of jurisdiction of this case, this court was completely stripped of any and all authority and jurisdiction to do anything other than dismiss the case.
My Associates appear to recognize the fact that this court was by said revenue act stripped of all jurisdiction of this case, but express the opinion that the situation with reference to the amendment of the present protests is really no different from that in the Macksoud case, 25 C. C. P. A. 44, T. D. 49041. If I were able to agree with my Associates in this latter view I would follow the Macksoud decision and join in granting the motion to amend.
At no time during the pendency of the Macksoud case before this-court, either before or after the amendment therein was offered, did the Congress pass an act whereby this court was expressly divested of jurisdiction in that case, as was done in the instant case.
In the Macksoud case this court at all times during its pendency before this court had exclusive and complete jurisdiction of the case. In the instant case, after the passage of the Revenue Act of 1936, and before any action was taken on the motion to amend, this court was deprived of any and all jurisdiction of this case. It is my view, *339therefore, that there is no similarity in any respect between the instant case and the Macksoud case, and the latter case is no authority for granting the motion to amend in this case.
While the Revenue Act of 1936 does not in explicit words repeal that portion of the Tariff Act of 1930 under which this court derived its jurisdiction of this case, it cannot be denied that the effect of the language employed effectively accomplished that result, so far as jurisdiction of this court of the Agricultural Adjustment Act is concerned. It is immaterial whether the Congress used the words “The United States Customs Court shall not have jurisdiction of any such cases,” or whether it used the words “So much of the Tariff Act of 1930 as vests in the United States Customs Court jurisdiction of any such cases is repealed.” The net result accomplished in both cases would be the same.
Referring to the jurisdiction and power of courts to act in cases where jurisdiction has been taken away, the Supreme Court of the United States in Ex parte William H. McCardle, 7 Wall. 506, 19 L. Ed. 264, said:
The first question necessarily is that of jurisdiction; for, if the Act of March, 1868, takes away the jurisdiction defined by the Act of February, 1867, it is useless, if not improper, to enter into any discussion of other questions.
*******
On the other hand, the general rule, supported by the best elementary writers (Dwarris, Stat. 538), is, that “when an Act of the Legislature is repealed, it must be considered, except as to transactions past and closed, as if it never existed.” And the effect of repealing Acts upon suits under Acts repealed, has been determined by the adjudications of this court. The subject was fully considered in Norris v. Crocker, 13 How. 429, and more recently in Ins. Co. v. Ritchie, 5 Wall. 541, 18 L. ed. 540. In both of these cases it was held that no judgment could be rendered in a suit after the repeal of the Act under which it was brought and prosecuted.
It is quite clear, therefore, that this court cannot proceed to pronounce judgment in this case, for it has no longer jurisdiction of the appeal; and judicial duty is not less fitly performed by declining ungranted jurisdiction than in exercising firmly that which the Constitution and the laws confer.
Since this court has been expressly divested of all jurisdiction of this case, prior to the time it acted on the motions to amend, it is my view that this court has no authority or jurisdiction to take any action of any land, and particularly that it has no authority or jurisdiction to take action which would place life in that which the Congress has declared to be legally dead, so far as this court is concerned.
It is my opinion that this court is without jurisdiction to either grant or deny the motions to amend, or to take any action in the cases, other than to dismiss the same for want of jurisdiction. For the reasons stated I cannot concur in the action taken by my Associates.